       Case 1:15-cv-04244-JGK-OTW Document 995 Filed 04/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
GYM DOOR REPAIRS, INC., et al.,
                                                                 :
                                      Plaintiffs,                :   15-CV-4244 (JGK) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
YOUNG EQUIPMENT SALES, INC., et al.,                             :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On April 6, 2021, the Court ordered that Plaintiffs may file an opposition, ten pages

maximum, to the amount of fees sought [by the Guardian Defendants].” (ECF 990 (emphasis

added)). The Court is in receipt of Plaintiffs’ opposition, which is nine pages long, but fails to

calculate or summarize the amounts of fees challenges. (ECF 994). Plaintiffs instead attach 271

pages of exhibits that consist of “objections using the comment feature in Microsoft Word” on

the Guardian Defendants’ invoices. (ECF 994 at 3; 994 Ex. 1-8). It goes without saying that the

Court will not review almost three hundred pages of Microsoft Word text comments.

         Accordingly, by 5:00 pm on April 26, 2021, if Plaintiffs intend to oppose the Guardian

Defendants’ fees, Plaintiffs shall refile their opposition with calculations of time and dollars for

each challenged category. Failure to do so will result in waiver of those arguments. For

example, regarding the “at least 918” entries that are “purely clerical or administrative,”

Plaintiffs shall provide the Court with the total time spent on those tasks as well as the total

fees charged. Plaintiffs shall do the same for all other challenged categories.
     Case 1:15-cv-04244-JGK-OTW Document 995 Filed 04/21/21 Page 2 of 2




       The deadline for the Guardian Defendants to file their reply, five pages, maximum, is

hereby extended from April 27, 2021 to May 3, 2021.


       SO ORDERED.

                                                          s/ Ona T. Wang
Dated: April 21, 2021                                                Ona T. Wang
       New York, New York                                   United States Magistrate Judge
